Citation Nr: 0419295	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  97-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability, to 
include spondylolisthesis.
 

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1962 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.  This case was remanded by the Board in 
September 1999 and July 2003.  The case was most recently 
returned to the Board in May 2004.

In March 1999 the veteran testified before a traveling member 
of the Board who is no longer employed at the Board.  In 
light of the departure of this individual, the Board in April 
2003 offered the veteran the opportunity to appear at another 
hearing before a member of the Board.  In May 2003 the 
veteran indicated that he desired such a hearing, and the 
case was remanded in July 2003 to afford him the requested 
hearing.  In February 2004 the veteran indicated that he no 
longer desired a hearing before a member of the Board.

In a March 1999 statement, the veteran raised the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.  In a July 2001 statement, he also raised the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for right breast 
disability.  These matters are therefore referred to the RO 
for appropriate action. 

The Board lastly notes that the veteran, in July 2004 (within 
90 days of certification of the case to the Board), faxed a 
request to the Board for an extension of 90 days in order to 
allow him to submit additional evidence.  As will be 
discussed in further detail below, the Board has determined 
that new and material evidence has been presented to reopen 
the claim at issue, and that further evidentiary development 
is required prior to adjudication of the reopened claim.  
There is consequently no need to provide the veteran his 
requested extension, as he will have ample opportunity to 
present any additional evidence to the RO following remand of 
this case.  The Board will therefore proceed with the instant 
action without further delay.

The issue of entitlement to service connection for back 
disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 1963 rating decision denied entitlement to 
service connection for back disability; the veteran did not 
appeal the decision.

2.  A subsequent unappealed VA decision of May 1993 continued 
the denial of service connection for back disability.

3.  The evidence added to the record since the May 1993 
decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted.  The VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claim was filed in September 1994.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Service incurrence of arthritis during peacetime 
service after December 31, 1946, may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in the instant appeal was 
received in September 1994).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for back disability was denied in an April 
1963 rating decision; the veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  A VA decision of May 1993 continued 
the denial of service connection for back disability.  
Although the veteran was issued a statement of the case in 
October 1993 in response to his notice of disagreement with 
the May 1993 decision, no further communication was received 
from the veteran or any representative for more than one year 
after the date he received notice of the May 1993 decision.  
Consequently, service connection for back disability may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the May 1993 decision 
included service medical records showing that no complaints, 
finding or diagnosis of back disability were made at the 
veteran's induction examination.  The records show that he 
began complaining in October 1962 of back problems, and the 
initial diagnosis was lumbosacral strain.  Later in October 
1962 the treating service physician documented the veteran's 
report that he had been experiencing back pain for about 
three years (following a lifting injury), and that he had 
been experiencing marked back pain while in service, 
particularly in connection with his pole climbing duties.  X-
ray studies of the veteran's lower spine demonstrated the 
presence of first degree spondylolisthesis of L5, and the 
veteran was diagnosed with spondylolisthesis, considered to 
have existed prior to entry in service without aggravation by 
service; he was determined to be medically unfit for service 
on account of several conditions, including 
spondylolisthesis.  

The evidence of record at the time of the May 1993 decision 
also included the report of a January 1963 VA examination of 
the veteran, which included X-ray studies suggested the 
presence of spondylolisthesis of L5 on S1; the veteran was 
diagnosed with spondylolisthesis of L5 on S1.

The evidence of record at the time of the May 1993 decision 
also included an October 1990 statement by Louis Savas, D.C., 
indicating that he had treated the veteran since January 
1963, and that the veteran had a chronic lower back syndrome 
with acute attacks approximately twice each year.  The 
evidence previously of record lastly included a statement by 
the veteran indicating that he injured his back in service 
when he fell from a pole.  

Pertinent evidence added to the record since the May 1993 
decision includes, inter alia, a copy of an April 1959 
"Health Appraisal on High School Application", as well as 
transcripts of the veteran's testimony before hearing 
officers at the RO in November 1997 and April 1998, and 
before a member of the Board in March 1999.  The evidence 
added to the record also includes a January 1999 statement by 
Dr. Savas, a January 1999 statement by Steven Diamant, D.C., 
and a February 1999 statement by Susan Minkowitz, M.D. 

The April 1959 "Health Appraisal on High School 
Application", is signed by a school physician, and indicates 
that the veteran was cleared for unlimited physical activity.

At his hearings, the veteran essentially testified that the 
service physician who stated that the veteran's lower back 
symptoms had been present for three years misunderstood him; 
he testified that he actually told the physician that he 
experienced back symptoms three years prior to service.  He 
testified that he sprained his back prior to service in a 
lifting injury, but that he experienced no further back 
symptoms from that time until October 1962, when he fell two 
feet while training as a pole lineman.

In his January 1999 statement, Dr. Savas indicates that he 
treated the veteran from January 1963 to December 1997 for 
low back complaints.  In his January 1999 statement, Dr. 
Diamant indicates that he has treated the veteran since 
February 1997 for a longstanding history of lower back pain; 
he indicates that X-ray studies revealed the presence of a 
spondylolisthesis and degenerative changes in the lumbar 
spine.  In her February 1999 statement, Dr. Minkowitz 
indicates that she is treating the veteran for longstanding 
low back pain.

The Board finds that the evidence submitted since the May 
1993 decision, and in particular the April 1959 health 
certification, is clearly new and material, inasmuch as the 
evidence previously of record did not contain any evidence 
showing the state of the veteran's health prior to service.  
Moreover, Dr. Savas' January 1999 statement, while in some 
respects duplicative of his October 1990 statement, 
nevertheless clarifies that he had treated the veteran since 
1963 for back complaints.  The newly submitted evidence bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran's claim of 
entitlement to service connection for back disability is 
reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for back disability has been presented; to this 
extent, the appeal is granted. 


REMAND

The Board notes that the veteran has not been afforded a VA 
examination addressing the etiology of his back disability, 
including whether any pre-existing back disability underwent 
aggravation in service.  Given that new and material evidence 
has been presented to reopen his claim for service 
connection, the Board is of the opinion that such an 
examination is warranted.

The Board also notes that the veteran has reported receiving 
treatment at the Joint Disease Hospital, and that he clearly 
has received treatment for his back condition from Drs. Louis 
Savas, Susan Minkowitz and Steven Diamant.  While he has 
previously authorized VA to obtain records from some of the 
referenced sources, there is no indication that the RO has 
attempted to obtain any records for the veteran.

The record also reflects that at his March 1999 hearing, the 
veteran reported that he receives disability benefits from 
the Social Security Administration (SSA) in part based on his 
back disability.  Records from the SSA are potentially 
relevant to the instant claim and should be obtained.

Under the circumstances, the Board is of the opinion that 
further development is required prior to adjudication of the 
veteran's reopened claim for service connection for back 
disability.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Drs. Louis 
Savas, Susan Minkowitz and Steven 
Diamant, and from the Joint Disease 
Hospital, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran, to 
include from Drs. Louis Savas, Susan 
Minkowitz and Steven Diamant, as 
well as from the Joint Disease 
Hospital, which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and ask 
him to provide a copy of the 
outstanding medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

4.  After the above-requested 
development has been completed, the 
RO should afford the veteran a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his back disability.  All indicated 
tests, including X-ray studies, 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be asked to provide an 
opinion as to whether it is at least 
as likely as not that any back 
disability was present in service 
and, if so, an opinion as to whether 
such back disability clearly and 
unmistakably existed prior to 
service.  With respect to any back 
disability which the examiner 
concludes existed prior to service, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such 
disability increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether any in-service 
increase was clearly and 
unmistakably due to natural 
progress.  With respect to any 
currently present back disability 
which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that such disability 
is etiologically related to the 
veteran's period of military 
service.

The complete rationale for all 
opinions expressed should also be 
provided.  The claims folder, 
including a copy of this remand, 
must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.   

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to service connection 
for back disability, including 
spondylolisthesis, based on a de 
novo review of the record.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran with an 
appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



